Citation Nr: 0733870	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes mellitus.

2.  Entitlement to restoration of service connection for 
chronic obstructive pulmonary disease (COPD) with asthma.

3.  Entitlement to restoration of service connection for 
congestive heart failure and cardiomyopathy.

4.  Entitlement to restoration of a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 until 
April 1975.  Her DD 214 also indicates 1 month of prior 
active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

A July 13, 2006 Board decision denied the issues on appeal.  
The veteran appealed the July 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated July 11, 2007, the Court granted a Joint 
Motion to remand the issues on appeal.  That Order served to 
vacate the Board's July 13, 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a review of the claims folder, the Board finds that the 
veteran's claim must be remanded for further action.

The Joint Motion stated (Joint Motion, page 1) as follows:

The parties agree that a remand is 
required for the Board to consider the VA 
medical records, which predate the 
Board's decision, that Appellant has 
counter-designated for inclusion in the 
record on appeal (ROA), and which were 
constructively before the Board at the 
time of its July 13, 2006, decision.  

The Joint Motion noted the VA records in question (dated from 
April 2005 to May 2006), and then indicated (Joint Motion, 
page 2) that the purpose of the Joint Motion's remand was to 
require readjudication of the issues on appeal upon 
consideration of the referenced VA records and all other 
evidence of record.

The Board further notes that in correspondence dated 
September 24, 2007, the veteran's representative requested a 
Board video hearing and also submitted a private physician's 
(R.S.F., M.D.) letter and opinion (dated September 11, 2007), 
and waived initial RO consideration of that opinion and the 
arguments contained in the September 24, 2007 letter.

Accordingly, the veteran must be provided an opportunity to 
present testimony at a video-conference hearing at the RO 
before the Board may proceed with appellate review.  

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should readjudicate the issues 
on appeal with consideration of all 
additional evidence received since 
issuance of the statement of the case in 
March 2005.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

2.  The AOJ should take appropriate 
action to schedule the veteran for a 
video-conference hearing, at the earliest 
available opportunity, at the Muskogee, 
Oklahoma, RO before a Veterans Law Judge, 
with appropriate notification to the 
veteran and her representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





